

Exhibit 10.2
 
 
 
 
 
EMPLOYEE MATTERS AGREEMENT
 
by and between
 
VISHAY INTERTECHNOLOGY, INC.
 
and
 
VISHAY PRECISION GROUP, INC.
 
Dated June 22, 2010
 
 
 
 
 

--------------------------------------------------------------------------------



EMPLOYEE MATTERS AGREEMENT
 
     This EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is entered into June 22,
2010, by and between Vishay Intertechnology, Inc., a Delaware corporation
(“Vishay”), and Vishay Precision Group, Inc., a Delaware corporation (“VPG”)
(each a “Party” and together the “Parties”).
 
RECITALS
 
     WHEREAS, the Board of Directors of Vishay has determined that it is
appropriate and desirable to separate Vishay and VPG into two publicly-traded
companies by separating from Vishay and transferring to VPG Vishay’s measurement
and foil resistor businesses, and related assets and liabilities;
 
     WHEREAS, to effectuate the distribution, the Parties entered into that
certain Master Separation and Distribution Agreement, dated as of June 22, 2010
herewith (the “Separation Agreement”); and
 
     WHEREAS, pursuant to the Separation Agreement, Vishay and VPG have agreed
to enter into this Agreement for the purpose of allocating between them assets,
liabilities and responsibilities with respect to employee compensation and
benefit plans and arrangements;
 
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
     Section 1.1 Definitions. The following terms shall have the meanings
assigned in this Section:
 
     “Account Transfer Date” means, with respect to any Vishay Benefit Plan, the
date on which accounts, assets and liabilities of such Vishay Benefit Plan are
transferred to the corresponding VPG Benefit Plan.
 
     “Action” means any claim, demand, action, suit, counter-suit, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority and
shall include any negotiations in settlement of or in lieu of an Action.
 
     “Agreement” means this Employee Matters Agreement.
 
     “Applicable Law” means any applicable law, statute, rule or regulation of
any Governmental Authority, or any outstanding order, judgment, injunction,
ruling or decree by any Governmental Authority.
 
     “Benefit Plan” means, with respect to an entity, each plan, program,
policy, on-going arrangement, agreement, payroll practice, contract, insurance
policy or commitment that is an employment, consulting, non-competition or
deferred compensation agreement, or an executive compensation, incentive bonus,
pension, profit-sharing, savings, retirement, supplemental retirement, stock
option, restricted stock unit, phantom stock, other equity-based compensation,
severance pay, life, health, hospitalization, sick leave, vacation pay,
disability or accident insurance plan or other employee benefit plan, program,
arrangement, agreement or commitment that covers employees sponsored or
maintained by such entity.
 
1
 

--------------------------------------------------------------------------------



     “COBRA” means the continuation coverage requirements for “group health
plans” pursuant to Code Section 4980B and ERISA Sections 601 through 608.
 
     “COBRA Beneficiary” means an individual who is receiving or who is entitled
to receive COBRA coverage.
 
     “Code” means the Internal Revenue Code of 1986, as amended, including any
proposed, temporary or final regulation and other regulatory guidance in force
under that provision.
 
     “Contract” means any contract, agreement, lease, purchase and/or
commitment, license, consensual obligation, promise or undertaking (whether
written or oral and whether express or implied) that is legally binding on any
Person or any part of its property under Applicable Law, including all claims or
rights against any Person, choses in action and similar rights, whether accrued
or contingent with respect to any such contract, agreement, lease, purchase
and/or commitment, license, consensual obligation, promise or undertaking, but
excluding this Agreement and the Separation Agreement, save as otherwise
expressly provided in this Agreement or in the Separation Agreement.
 
     “Distribution” means the distribution of all of the outstanding shares of
VPG Common Stock and VPG Class B Common Stock to the holders of Vishay Common
Stock and Vishay Class B Common Stock, respectively.
 
     “Distribution Date” means the date determined by the Board of Directors of
Vishay as the date on which the Distribution shall be effected.
 
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, including any proposed, temporary or final regulation and other
regulatory guidance in force under that provision.
 
     “Existing VPG Benefit Plans” means the Benefit Plans sponsored or
maintained by members of the VPG Group in the United States as of December 31,
2009 which are listed on Schedule A to this Agreement.
 
     “FSA Plan” means a health care flexible spending account plan or dependent
care flexible spending account plan.
 
     “Governmental Authority” means any U.S. or non-U.S. federal, state, local,
foreign or international court, arbitration or mediation tribunal, government,
department, commission, board, bureau, agency, official or other regulatory,
administrative or governmental authority.
 
     “Group” means the Vishay Group or the VPG Group, as the context requires.
 
2
 

--------------------------------------------------------------------------------



     “Health and Welfare Plans” means benefit plans providing health, life,
dental, vision, prescription drug, short-term disability, long-term disability,
and/or educational assistance coverage.
 
     “Liability” means, with respect to any Person, any and all losses, claims,
charges, debts, demands, actions, causes of action, suits, damages, obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialties, indemnities and similar obligations, exoneration covenants,
obligations under Contracts, controversies, doings, omissions, variances,
guarantees, make whole agreements and similar obligations, and other liabilities
and requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, joint or several, whenever arising, and including
those arising under any Applicable Law, Action, threatened or contemplated
Action (including the costs and expenses of demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
costs and expenses, whatsoever reasonably incurred in investigating, preparing
or defending against any such Actions or threatened or contemplated Actions) or
order of any Governmental Authority or any award of any arbitrator or mediator
of any kind, and those arising under any Contract, in each case, whether or not
recorded or reflected or otherwise disclosed or required to be recorded or
reflected or otherwise disclosed, on the books and records or financial
statements of any Person, including any Liability for Taxes
 
     “Measurement Group” means Vishay Measurements Group, Inc., a Wholly-owned
Subsidiary of VPG.
 
     “MGF Business” means the measurements and foil resistor business owned and
operated, indirectly or directly, by Vishay prior to the Distribution, to be
owned and operated, directly or indirectly, by VPG after the Distribution.
 
     “Parties” shall have the meaning assigned thereto in the preamble to this
Agreement.
 
     “Per Share Market Value” has the meaning assigned thereto in Section 5.2.
 
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a Governmental Authority.
 
     “QDRO” has the meaning assigned thereto in Section 3.1(c).
 
     “Separation” means the multi-step process described in Article II of the
Separation Agreement by which the MGF Business shall be transferred, directly or
indirectly, from Vishay and members of the Vishay Group to VPG and members of
the VPG Group.
 
     “Separation Agreement” has the meaning assigned thereto in the recitals to
this Agreement.
 
     “Subsidiary” of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.
 
3
 

--------------------------------------------------------------------------------



     “Taxes” has the meaning set forth in the Tax Sharing Agreement,
substantially in the form set forth as Exhibit E to the Separation Agreement.
 
     “Transfer Date” means, with respect to any Vishay Employee, the date such
Vishay Employee becomes a VPG Employee. In the case of employees of the
Measurements Group who participated in any Vishay Benefit Plans and who cease to
participate in such Vishay Benefit Plans and commence participation in the
corresponding VPG Benefit Plans, the date of such transfer to VPG Benefit Plans
shall be treated as such individuals’ Transfer Date
 
     “Vishay” has the meaning assigned thereto in the preamble to this
Agreement.
 
     “Vishay 401(k) Plan” means the Vishay Employee Savings Plus Plan.
 
     “Vishay Benefit Plan” means, at any relevant time, any Benefit Plan
sponsored, maintained or contributed to by any member of the Vishay Group.
 
     “Vishay Class B Common Stock” means the outstanding shares of Class B
common stock, $0.10 par value, of Vishay.
 
     “Vishay Common Stock” means the outstanding shares of common stock, $0.10
par value, of Vishay.
 
     “Vishay Employee” means any individual who, at the relevant time, is, or is
expected to be, employed by Vishay or any member of the Vishay Group, including
active employees and employees on vacation and approved leave of absence
(including maternity, paternity, family, sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994,
short- or long-term disability leave, leave under the Family Medical Leave Act
and other approved leave).
 
     “Vishay FSA Plan” has the meaning assigned thereto in Section 4.2(a).
 
     “Vishay Group” means Vishay and each Subsidiary of Vishay and each other
Person that is or is anticipated to be controlled directly or indirectly by
Vishay immediately after the Distribution, provided that the Vishay Group shall
not include any member of the VPG Group.
 
     “Vishay KEWAP” means the Vishay Intertechnology, Inc. Deferred Compensation
Plan, also referred to as the Vishay Key Employee Wealth Accumulation Plan.
 
     “Vishay NQDB Plan” means the Vishay Non-qualified Retirement Plan.
 
4
 

--------------------------------------------------------------------------------



     “Vishay Participant” means a participant in a Vishay Benefit Plan who, at
the relevant time, is (i) a Vishay Employee, (ii) a former Vishay Employee who
is not a VPG Employee, or (iii) a beneficiary, dependent or alternate payee of
any of the foregoing.
 
     “Vishay Retirement Plan” means The Vishay Retirement Plan, a qualified,
defined benefit plan.
 
     “Vishay Service Programs/Policies” means, collectively, the Vishay
vacation, short-term disability and other Vishay programs and policies to the
extent eligibility for or the level of benefits thereunder depends on length of
service.
 
     “Vishay Welfare Plan” has the meaning assigned thereto in Section 4.1(a).
 
     “VPG” has the meaning assigned thereto in the preamble to this Agreement.
 
     “VPG 401(k) Plan” has the meaning assigned thereto in Section 3.1(b).
 
     “VPG Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the VPG Group.
 
     “VPG Class B Common Stock” means the outstanding shares of Class B common
stock, $0.10 par value, of VPG.
 
     “VPG Common Stock” means the outstanding shares of common stock, $0.10 par
value, of VPG.
 
     “VPG Employee” means any individual who, at the relevant time, is employed
by VPG or any member of the VPG Group, including active employees and employees
on vacation and approved leave of absence (including maternity, paternity,
family, sick leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, short- or long-term disability
leave, leave under the Family Medical Leave Act and other approved leave).
 
     “VPG FSA Plans” has the meaning assigned thereto in Section 4.2(b).
 
     “VPG Group” means VPG and each Subsidiary of VPG and each other Person that
is or is anticipated to be controlled directly or indirectly by VPG immediately
after the Distribution.
 
     “VPG KEWAP” has the meaning assigned thereto in Section 3.2(b).
 
     “VPG NQDP Plan” has the meaning assigned thereto in Section 3.4(b).
 
     “VPG Participant” means any individual who, at the relevant time, is (i) a
VPG Employee or (ii) a beneficiary, dependent or alternate payee of a VPG
Employee.
 
     “VPG Service Programs/Policies” means, collectively, the VPG vacation,
short-term disability and other VPG programs and policies to the extent
eligibility for or the level of benefits thereunder depends on length of
service.
 
5
 

--------------------------------------------------------------------------------



     “VPG Stock Incentive Program” means the Vishay Precision Group, Inc. 2010
Stock Incentive Program.
 
     “VPG Welfare Plan” has the meaning assigned thereto in Section 4.1(b).
 
     “Wholly-owned Subsidiary” of a Person means a Subsidiary of that Person
substantially all of whose voting securities and outstanding equity interest are
owned either directly or indirectly by such Person or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries.
 
ARTICLE II
GENERAL PRINCIPLES
 
     Section 2.1 Transfer of Employees. Prior to the Distribution Date, to the
extent not previously transferred, all Vishay Employees that are or as of the
Distribution Date are expected to be, primarily employed in the MGF Business, as
well as any other Vishay Employees that Vishay and VPG determine should become
VPG Employees, shall be transferred to the VPG Group, it being acknowledged that
most such employees who were not previously employed by the VPG Group were
transferred effective January 1, 2010. Notwithstanding the foregoing, any such
employees who are on an approved leave of absence (including maternity,
paternity, family, sick leave, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, short-term or long-term
disability leave, leave under the Family Medical Leave Act and other approved
leave) prior to and as of the Distribution Date shall not be transferred to VPG
or a member of the VPG Group unless and until they return to work. Such transfer
shall not be treated as a separation from service for purposes of any Vishay
Benefit Plan or any agreement (or any benefit thereunder) which is subject to
the provisions of Section 409A of the Code.
 
     Section 2.2 Assumption and Retention of Liabilities.
 
          (a) As of the Distribution Date, except as otherwise expressly
provided for in this Agreement or any other agreement by and between the
Parties, and/or their Affiliates, Vishay shall, or shall cause one or more other
members of the Vishay Group to, retain and Vishay hereby agrees to pay, perform,
fulfill and discharge, in due course in full: (i) all Liabilities under all
Vishay Benefit Plans with respect to the Vishay Employees; and (ii) any other
Liabilities or obligations expressly assigned to Vishay or any other member of
the Vishay Group under this Agreement.
 
          (b) From time to time after the Distribution Date, VPG shall promptly
reimburse Vishay, upon Vishay’s reasonable request and the presentation by
Vishay of such substantiating documentation as VPG shall reasonably request, for
the cost of any obligations or Liabilities satisfied or assumed by Vishay or the
Vishay Group following the Distribution Date that are, or that have been made
pursuant to this Agreement, the responsibility of VPG or the VPG Group. Except
as otherwise provided in this Agreement, any such request for reimbursement must
be made by Vishay not later than the first anniversary of the Distribution Date,
unless the obligations and Liabilities extend beyond the first anniversary.
 
6
 

--------------------------------------------------------------------------------



          (c) From time to time after the Distribution Date, Vishay shall
promptly reimburse VPG, upon VPG’s reasonable request and the presentation by
VPG of such substantiating documentation as Vishay shall reasonably request, for
the cost of any Liabilities satisfied or assumed following the Distribution Date
by VPG or the VPG Group that are, or that have been made pursuant to this
Agreement, the responsibility of Vishay or the Vishay Group. Except as otherwise
provided in this Agreement, any such request for reimbursement must be made by
VPG not later than the first anniversary of the Distribution Date, unless the
obligations and Liabilities extend beyond the first anniversary.
 
     Section 2.3 Existing VPG Benefit Plans. Anything to the contrary in this
Agreement notwithstanding, if a VPG Employee is a participant in an Existing VPG
Benefit Plan, including without limitation any Benefit Plan sponsored or
maintained by Measurements Group, then VPG or another member of the VPG Group
may either continue the participation of the VPG Employee in such Existing VPG
Benefit Plan or transfer participation of the VPG Employee, and the assets
attributable to the VPG Employee’s participation in such plan, to a comparable
VPG Benefit Plan contemplated by this Agreement, provided that the comparable
VPG Benefit Plan shall have terms and conditions no less favorable to the VPG
Employee than under the Existing VPG Benefit Plan. Except to the extent of
transfers of participation contemplated in the previous sentence, all Existing
VPG Benefit Plans, including Benefit Plans sponsored or maintained by
Measurements Group, shall continue in effect as of the Distribution Date, and no
changes in any such Benefit Plans shall be made on account of the Distribution.
 
     Section 2.4 VPG Employee Participation in Vishay Benefit Plans. Except as
otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between the Parties, each Vishay Employee who becomes a VPG
Employee shall cease to actively participate in, be covered by, accrue benefits
under, be eligible to contribute to or have any rights as an active participant
under any Vishay Benefit Plan effective as of a date on or after such VPG
employee’s Transfer Date, but in no event later than the Distribution Date.
 
     Section 2.5 Service Credit. VPG, directly or through one or more other
members of the VPG Group, shall cause the VPG Service Programs/Policies and the
VPG Benefit Plans to provide each Vishay Employee who becomes a VPG Employee
credit for all purposes, including eligibility, vesting, determination of
benefit levels, and benefit accruals under the applicable VPG Service
Programs/Policies and VPG Benefit Plans for such VPG Employee’s service with any
member of the Vishay Group to the same extent such service was recognized by the
corresponding Vishay Service Programs/Policies and Vishay Benefit Plans;
provided that such service shall not be recognized to the extent that such
recognition would result in the duplication of benefits.
 
     Section 2.6 Vacation and Other Time-Off Benefits. VPG or another applicable
member of the VPG Group shall credit each individual who becomes a VPG Employee
on or before the Distribution Date with the amount of accrued but unused
vacation time and other time-off benefits as such VPG Employee had with the
Vishay Group on the applicable Transfer Date. The VPG Employees for whom VPG
provides vacation and other time-off credits as described above shall not have a
right to a cash payment for their accrued but unused vacation time (including
banked vacation time) or other time-off benefits as a result of their ceasing to
be Vishay Employees.
 
7
 

--------------------------------------------------------------------------------



     Section 2.7 Measurements Group Employees. Employees of the Measurements
Group that participated in any Vishay Benefit Plans will cease to participate in
such Vishay Benefit Plans and commence participation in the corresponding VPG
Benefit Plans as of or on a date prior to the Distribution Date, and such date
shall be treated as such individuals’ Transfer Date for the purpose of this
transfer to the VPG Benefit Plans.
 
ARTICLE III
RETIREMENT PLANS
 
     Section 3.1 401(k) Plans.
 
          (a) Vishay 401(k) Plan. Except as provided in Section 3.1(c) below,
following the Distribution Date the Vishay Group shall retain all obligations
and Liabilities under, or with respect to, the Vishay 401(k) Plan.
 
          (b) VPG 401(k) Plan. Effective on or about March 1, 2010, VPG has, or
has caused another member of the VPG Group to, establish a qualified defined
contribution retirement plan and trust for the benefit of VPG Participants (the
“VPG 401(k) Plan”). VPG shall be responsible for taking all necessary,
reasonable and appropriate action to maintain and administer the VPG 401(k) Plan
so that it is qualified under Code Section 401(a) and the trust thereunder is
and continues to be exempt under Code Section 501(a). VPG (acting directly or
through other members of the VPG Group) shall be responsible for any and all
Liabilities and other obligations with respect to the VPG 401(k) Plan. As of the
date of the establishment of the VPG 401(k) Plan and through the Distribution
Date, the VPG 401(k) Plan shall include terms that are substantially the same as
the terms of the Vishay 401(k) Plan.
 
          (c) Transfer of Vishay 401(k) Plan Assets. On an Account Transfer Date
within a reasonable period of time before the Distribution Date, Vishay shall
cause the accounts and underlying assets and Liabilities (including any
outstanding loan balances and any qualified domestic relations orders (“QDROs”))
in the Vishay 401(k) Plan attributable to VPG Employees who are employed by VPG
as of the Account Transfer Date and all of the assets in the Vishay 401(k) Plan
trust related thereto to be transferred (based on the investments in place on or
as soon as administratively practicable before the Account Transfer Date) to the
VPG 401(k) Plan, and VPG shall cause the VPG 401(k) Plan and trust to accept
such transfer of accounts and underlying assets, Liabilities, loans and QDROs.
Effective as of the date of such transfer, VPG shall cause the VPG 401(k) Plan
to assume and to fully perform, pay and discharge all obligations of the Vishay
401(k) Plan relating to the accounts of VPG Participants as of the Account
Transfer Date, to the extent the assets, liabilities, loans and QDROs related to
those accounts are actually transferred from the Vishay 401(k) Plan to the VPG
401(k) Plan, and the VPG 401(k) Plan shall satisfy all protected benefit
requirements under the Code, ERISA and Applicable Law with respect to the
transferred accounts. The transfer of assets shall be conducted in accordance
with Code Section 414(l), Treasury Regulation Section 1.414(1)-1, and ERISA
Section 208. The Vishay 401(k) Plan accounts of individuals who become VPG
Employees after the Account Transfer Date shall be governed by the terms of the
Vishay 401(k) Plan.
 
          (d) Continuation of Elections. The VPG 401(k) Plan shall recognize and
maintain Vishay 401(k) Plan elections or designations, including participant
deferral elections, investment elections, beneficiary designations, and the
rights of alternate payees under QDROs with respect to VPG Participants, to the
extent such elections or designations are available under the VPG 401(k) Plan
and continued pursuant to procedures adopted under the VPG 401(k) Plan.
 
8
 

--------------------------------------------------------------------------------



          (e) Contributions through the Account Transfer Date. All
contributions, including employer matching contributions, payable to the Vishay
401(k) Plan through the applicable Transfer Date with respect to employee
deferrals and contributions for Vishay Employees who become VPG Employees on or
before the Account Transfer Date, determined in accordance with the terms and
provisions of the Vishay 401(k) Plan, ERISA and the Code, shall be paid by
Vishay or another member of the Vishay Group to the Vishay 401(k) Plan prior to
the Account Transfer Date.
 
     Section 3.2 KEWAPs.
 
          (a) Vishay Key Employee Wealth Accumulation Plan. Except as provided
in Section 3.2(c) below, following the Distribution Date the Vishay Group shall
retain all obligations and Liabilities under, or with respect to, the Vishay
KEWAP.
 
          (b) VPG Key Employee Wealth Accumulation Plan. Effective on or about
January 1, 2010, VPG has, or has caused another member of the VPG Group to,
establish a non-qualified deferred compensation plan (the “VPG KEWAP”) to
benefit, on a prospective basis, VPG Employees who participated in the Vishay
KEWAP immediately prior to their transfer to the VPG Group and other eligible
VPG Employees. Effective prior to the Distribution Date, VPG will, or will cause
another member of the VPG Group to, establish a rabbi trust with respect to the
VPG KEWAP.
 
          (c) Transfer of Vishay KEWAP Accounts and Rabbi Trust Amounts. On an
Account Transfer Date within a reasonable period of time before the Distribution
Date, Vishay shall cause the accounts in the Vishay KEWAP attributable to VPG
Employees who are employed as of the Account Transfer Date and the amounts in
the Vishay KEWAP rabbi trust related thereto to be transferred (based on the
investments in place on or as soon as administratively practicable before the
Account Transfer Date) to the VPG KEWAP. VPG shall cause the VPG KEWAP and the
VPG KEWAP rabbi trust to accept such transfer of accounts and associated amounts
and, effective as of the Account Transfer Date, to assume and to fully perform,
pay and discharge all obligations of the Vishay KEWAP relating to the accounts
of VPG Participants as of the Account Transfer Date, to the extent the amounts
related to those accounts are actually transferred from the Vishay KEWAP to the
VPG KEWAP. The account balances in the Vishay KEWAP of any Vishay Employee or
former Vishay Employee who becomes a VPG Employee after the Account Transfer
Date, shall remain in the Vishay KEWAP, and shall continue to be governed by the
terms of the Vishay KEWAP.
 
          (d) Continuation of Elections. The VPG KEWAP will recognize and
maintain Vishay KEWAP elections or designations, including participant deferral
elections (to the extent possible), investment elections, beneficiary
designations, and the rights of alternate payees under QDROs with respect to VPG
Employees, to the extent such elections or designations are available under the
VPG KEWAP and continued pursuant to procedures adopted under the VPG KEWAP.
 
9
 

--------------------------------------------------------------------------------



          (e) Credits and Contributions through the Transfer Date. All amounts
scheduled to be credited to the Vishay KEWAP and contributed to the related
rabbi trust through the applicable Transfer Date with respect to Vishay
Employees who become VPG Employees on or before the Account Transfer Date,
determined in accordance with the terms and provisions of the Vishay KEWAP,
ERISA and the Code, shall be credited and paid by Vishay or another member of
the Vishay Group to the Vishay KEWAP and the related rabbi trust prior to the
Account Transfer Date.
 
     Section 3.3 Vishay Retirement Plan. Following the Distribution Date, the
Vishay Group shall retain all obligations and Liabilities under, or with respect
to, the Vishay Retirement Plan. Any accrued benefits of VPG Employees under
Vishay Retirement Plan shall remain with the Vishay Retirement Plan and shall be
governed by the terms and conditions of the Vishay Retirement Plan. Vishay
Employees who separate from service with the Vishay Group to become VPG
Employees shall become eligible for distribution of their benefits under the
Vishay Retirement Plan in accordance with that plan’s terms and administrative
procedures. The Vishay Group shall be responsible for any notices, forms and
filings that are required to be furnished to a governmental agency as a result
of the Distribution.
 
     Section 3.4 NQDB Plans.
 
          (a) Vishay NQDB Plan. Except as provided in Section 3.4(c) below,
following the Distribution Date the Vishay Group shall retain all obligations
and Liabilities under, or with respect to, the Vishay NQDB Plan.
 
          (b) VPG NQDB Plan. Effective as of January 1, 2010, VPG established a
non-qualified defined benefit retirement plan (the “VPG NQDB Plan”) to maintain
the accounts of VPG Participants who had accounts in the Vishay NQDB Plan
immediately prior to the Distribution Date. Effective prior to the Distribution
Date, VPG will, or will cause another member of the VPG Group to, establish a
rabbi trust with respect to the VPG NQDB Plan.
 
          (c) Transfer of Vishay NQDB Plan Accounts and Rabbi Trust Amounts. On
an Account Transfer Date within a reasonable period of time before the
Distribution Date, Vishay shall cause the accounts in the Vishay NQDB Plan
attributable to VPG Employees who are employed by the VPG Group as of the
Account Transfer Date and the amounts in the Vishay NQDB Plan rabbi trust
related thereto to be transferred (based on the investments in place on or as
soon as administratively practicable before the Account Transfer Date) to the
VPG NQDB Plan. VPG shall cause the VPG NQDB Plan and the VPG NQDB Plan rabbi
trust to accept such transfer of accounts and associated amounts and, effective
as of the Account Transfer Date, to assume and to fully perform, pay and
discharge all obligations of the Vishay NQDB Plan relating to the accounts of
VPG Participants as of the Account Transfer Date, to the extent the amounts
related to those accounts are actually transferred from the Vishay NQDB Plan to
the VPG NQDB Plan. The account balances in the Vishay NQDB Plan of Vishay
Employees or former Vishay Employees who become VPG Employees after the Account
Transfer Date shall remain in the Vishay NQDB Plan, and shall continue to be
governed by the terms of the Vishay NQDB Plan.
 
10
 

--------------------------------------------------------------------------------



ARTICLE IV
HEALTH AND WELFARE PLANS
 
     Section 4.1 VPG Welfare Plans.
 
          (a) Vishay Welfare Plan. Following the Distribution Date, the Vishay
Group shall retain all obligations and Liabilities under, or with respect to,
the Health and Welfare Benefit Plans maintained for the benefit of Vishay
Employees (the “Vishay Welfare Plans”).
 
          (b) Establishment of VPG Welfare Plans. Effective as of or before the
Distribution Date, VPG will, or will cause or a member of the VPG Group to,
establish one or more Health and Welfare Benefit Plans for the benefit of
eligible VPG Participants (the “VPG Welfare Plans”), who, as of the date of
their transfer to the VPG Group, are participants in the Vishay Welfare Plans.
The VPG Welfare Plans shall provide health, life, dental, vision, prescription
drug, short-term disability, long-term disability, and educational assistance
coverage benefits prior to and as of the Distribution Date on terms
substantially the same as are provided under the Vishay Welfare Plans.
 
          (c) Terms of Participation in VPG Welfare Plans. The VPG Welfare Plans
shall (i) waive all limitations as to preexisting conditions, exclusions, and
service conditions with respect to participation and coverage requirements
applicable to VPG Employees, other than limitations that were in effect with
respect to participants as of the applicable Transfer Date under the
corresponding Vishay Welfare Plan, (ii) waive any waiting period limitation or
evidence of insurability requirement that would otherwise be applicable to a VPG
Employee following the applicable Transfer Date to the extent such VPG
Participant had satisfied any similar limitation under the corresponding Vishay
Welfare Plan, and (iii) honor any deductibles, out-of-pocket maximums and
co-payments incurred by VPG Employees under the corresponding Vishay Welfare
Plan in satisfaction of the applicable deductibles, out-of-pocket expenses or
co-payments under such Vishay Welfare Plan for calendar year 2010.
 
     Section 4.2 FSA Plans.
 
          (a) Vishay FSA Plans. Except as provided in Section 4.2(c) below,
following the Distribution Date the Vishay Group shall retain all obligations
and Liabilities under, or with respect to, the FSA Plans of the Vishay Group
(the “Vishay FSA Plans”).
 
          (b) VPG FSA Plans. Effective as of January 1, 2010, VPG has, or has
caused another member of the VPG Group to, establish one or more health care and
dependent care FSA Plans (the “VPG FSA Plans”). The VPG FSA Plans shall provide
benefits prior to and as of the Distribution Date that are substantially the
same as provided under the Vishay FSA Plans.
 
11
 

--------------------------------------------------------------------------------



          (c) To the extent that the Transfer Date of a VPG Employee occurs
between January 1, 2010 and the Distribution Date, the VPG FSA Plans shall
reimburse medical expenses incurred by the VPG Employees at any time during the
Vishay FSA Plans’ plan year (including claims incurred but unpaid prior to the
Distribution Date), up to the amount of the individual’s election and reduced by
amounts previously reimbursed by the corresponding Vishay FSA Plan. The debit
and credit account balances, if any, of any such VPG Employee under the Vishay
FSA Plans shall be transferred within a reasonable period prior to the
Distribution Date to the VPG FSA Plans and shall thereafter be administered in
accordance with the terms of the VPG FSA Plans. If a VPG Employee whose account
is transferred to the VPG FSA Plans receives reimbursements that exceed the
amount he or she has contributed under the corresponding Vishay FSA Plan as of
the applicable Transfer Date, irrespective of whether such payment was made
before or after such Transfer Date, VPG or another member of the VPG Group shall
collect that VPG Employee’s payroll contributions in accordance with the VPG FSA
Plans’ procedures and remit them on a monthly basis to Vishay until Vishay has
recouped the total reimbursements paid to or for that VPG Employee under the
applicable Vishay FSA Plan for the year; provided that such contributions and
remittances shall cease upon the VPG Employee’s cessation of participation in
the applicable VPG FSA Plan. Balances in any Vishay FSA Plan of any Vishay
Employee who becomes a VPG Employee after the Distribution Date will not be
transferred to the corresponding VPG FSA Plan and will be treated in accordance
with the terms and procedures of the Vishay FSA Plans.
 
     Section 4.3 Claims.
 
          (a) General. Vishay, acting directly or through any other member of
the Vishay Group, shall cause each Vishay Welfare Plan to fully perform, pay and
discharge, within the timeframes applicable under such plan, all claims that
arise with respect to VPG Participants under the Vishay Welfare Plan until the
applicable Transfer Date and (ii) VPG, acting directly or through any other
member of VPG Group, shall cause the corresponding VPG Welfare Plan to fully
perform, pay and discharge, within the timeframes applicable under such plan,
all claims that arise under such VPG Welfare Plan on and after the applicable
Transfer Date.
 
          (b) Claim Arisen Definition. For purposes of this Section 4.3, a claim
is deemed to arise (i) with respect to medical, dental and/or vision benefits,
upon the rendering of health services giving rise to such claim; (ii) with
respect to prescription drug benefits, upon the purchase of the prescription
drug; (iii) with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim; (iv) with respect to
a period of continuous hospitalization, upon the date of admission to the
hospital; and (v) with respect to death benefits, on the date of death.
 
     Section 4.4 Advances. VPG shall reimburse Vishay for the amount of any
advances made by Vishay or any other member of the Vishay Group prior to the
applicable Transfer Date under any Benefit Plan or otherwise to the extent that
such advance relates to service on or after the applicable Transfer Date or that
under the terms of the Agreement is a Liability of the VPG Group.
 
     Section 4.5 Workers’ Compensation Liabilities.
 
          (a) Pre-Transfer Claims. The VPG Group shall be responsible for any
workers’ compensation Liability up to the amount accrued on its balance sheet on
the Transfer Date. The VPG Group shall not assume, retain or otherwise be
responsible for any workers' compensation Liability in excess of the amount
accrued relating to, arising out of, or resulting from a compensable injury or
disease of a VPG employee before the applicable Transfer Date.
 
12
 

--------------------------------------------------------------------------------



          (b) Post- Transfer Claims. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any compensable injury or
occupational disease of a VPG Employee occurring on or after the applicable
Transfer Date shall be the responsibility of the VPG Group.
 
          (c) General. For purposes of this Section 4.6, a compensable injury
shall be deemed to occur upon the occurrence of the event giving rise to
eligibility for workers’ compensation benefits and an occupation disease shall
be deemed to occur when it first becomes manifest. Vishay and VPG shall
cooperate in good faith with respect to the notification to appropriate
Governmental Authorities in order to facilitate the issuance of new, or the
transfer of existing, workers’ compensation insurance policies and claims
handling contracts occasioned by reason of the separation.
 
ARTICLE V
EQUITY AWARDS
 
     Section 5.1 Approval of VPG Plan by Vishay as Majority Shareholder.
Effective prior to the Distribution Date, VPG shall adopt the VPG Stock
Incentive Program. Vishay, as VPG’s sole shareholder, shall approve the VPG
Stock Incentive Program prior to the Distribution Date. Vishay shall, or shall
cause VPG to, register all shares of VPG Common Stock issuable under the VPG
Stock Incentive Program on Form S-8 (or any successor form promulgated by the
Securities and Exchange Commission under the Securities Act of 1933, as amended)
prior to the Distribution Date.
 
     Section 5.2 Phantom Stock and Restricted Stock Units.
 
          (a) Number of Shares. Effective as of the Separation, Vishay shall
amend each outstanding grant of phantom stock granted pursuant to the Vishay
Intertechnology Inc. Senior Executive Phantom Stock Plan and each outstanding
grant of restricted stock units (both those subject to ordinary vesting and
those restricted stock units subject to performance-based vesting, sometimes
referred to as performance stock units) granted pursuant to the Vishay
Intertechnology, Inc. 2007 Stock Incentive Program, as amended and restated
effective April 2008, to increase the number of shares of phantom stock and the
number of restricted stock units applicable to such grants. The aggregate number
of shares of phantom stock and restricted stock units outstanding following the
Separation shall be determined according to the following formula:
 

NVs = NV x [1 + r x PMs / PVs],


where                     NVs    is the number of shares of Vishay Common Stock
underlying the restricted stock units or phantom shares following the
Distribution Date;           NV is the number of shares Vishay Common Stock
underlying the restricted stock units or phantom shares prior to the
Distribution Date;         PMs is the Per Share Market Value of VPG Common Stock
following the Distribution Date;

 
13
 

--------------------------------------------------------------------------------




         PVs is the Per Share Market Value of Vishay Common Stock following the
Distribution Date; and              r    is the distribution ratio for the
Distribution.

 
“Per Share Market Value” of the VPG Common Stock or the Vishay Common Stock
means the average Daily Market Price of the respective security for the first
ten (10) consecutive trading days following the Distribution Date. “Daily Market
Price” for a security on any trading day means the volume-weighted average of
the per share selling prices of the security on the New York Stock Exchange or
other principal United States securities exchange or inter-dealer quotation
system on which the security is then listed or quoted; or, if there are no
reported sales of the security on a trading day, the average of the high bid and
low ask price for the security on such trading day; or, if there are no high bid
and low ask prices on such trading day, the Daily Market Price shall be the per
share fair market value of the security as determined by the board of directors
of the issuer of the security in good faith.
 
          (b) Performance Goals. Effective as of the Separation, Vishay shall
amend each outstanding grant of performance stock units (restricted stock units
that are subject to performance-based vesting) granted pursuant to the Vishay
Intertechnology, Inc. 2007 Stock Incentive Program, as amended and restated
effective April 2008, to reduce by 10% the numeric value of each applicable
performance goal that applies to periods following the Separation.
 
     Section 5.3 Stock Options.
 
          (a) Stock Options Held by Vishay Employees. Effective as of the
Distribution Date, Vishay will amend each outstanding grant of stock options
made pursuant to the Vishay Intertechnology, Inc. 1998 Stock Option Program, the
Vishay Intertechnology, Inc. 2007 Stock Incentive Program, as amended and
restated effective April 2008, and the Amended and Restated 1998 Long-Term
Incentive Plan of General Semiconductor, Inc. to reduce the exercise price of
each of the stock options and increase the number of shares issuable upon
exercise of each of the stock options according to the following formulas:
 

EVs       =    EV x PVs / (PVs + r x PPs)   and       NVs =  NV x EV / EVs

 

where                   EV is the per share exercise price of the Vishay stock
option prior to the Distribution Date;             NV is the number of shares of
Vishay Common Stock issuable upon exercise of the stock option prior to the
Distribution Date;         EVs is the per share exercise price of the Vishay
stock option following the Distribution Date;             PVs is the Per Share
Market Value of Vishay Common Stock following the Distribution Date;

 
14
 

--------------------------------------------------------------------------------




         NVs    is the number of shares of Vishay Common Stock issuable upon
exercise of the stock option following the Distribution Date;   PPs is the Per
Share Market Value of VPG Common Stock following the Distribution Date; and   r
is the distribution ratio for the Distribution.


The other terms of the Vishay stock options, including their remaining vesting
schedule if any, shall remain the same.
 
          (b) Stock Options Held by VPG Employees. Effective as of the
separation, VPG shall issue to VPG Employees who hold unvested Vishay stock
options that will be forfeited as a result of the Distribution stock options
under the VPG Stock Incentive Program in lieu of their Vishay stock options. In
addition, VPG shall offer to VPG Employees who hold vested Vishay stock options
the opportunity to replace those options with VPG stock options. In either case,
the exercise price of each of the VPG stock options and the number of shares of
VPG Common Stock issuable upon exercise of each of the stock options shall be
determined according to the following formulas:
 

EPs    =   EV x PPs /(PVs + (r x PPs))     and         NPs    = NV x EV / EPs

 

where                         EPs    is the per share exercise price of the
option to purchase VPG Common Stock;     NPs is the number of shares of VPG
Common Stock issuable upon exercise of the stock option; and


the other symbols have the same values as those assigned above with respect to
the formulas for treatment of Vishay stock options.
 
The other terms of the VPG stock options shall be the same as the Vishay stock
options that they are intended to replace. In the case of VPG stock options
issued in lieu of forfeited Vishay stock options, the vesting schedule for the
VPG stock options shall be the same as the remaining vesting schedule of the
forfeited Vishay stock options. If the exercise price of any VPG stock options
is less than the market value of VPG Common Stock on the date the stock options
are issued, VPG may issue the VPG stock options according to a different formula
in order to comply with regulations under Section 409A of the Code.
 
ARTICLE VI
NON-U.S. EMPLOYEES AND BENEFITS
 
     As of or prior to the Distribution Date, to the extent not previously
transferred, all Vishay Employees that are resident outside of the United States
or otherwise are subject to non-U.S. law that are or as of the Distribution Date
are expected to be primarily employed in the MGF Business, as well as any other
such Vishay Employees that Vishay and VPG determine should become VPG Employees
shall be transferred to the VPG Group. Such transfers, as well as the transfer
of any related liabilities and Benefit Plans or accounts under Benefit Plans,
will be accomplished in accordance with applicable law and custom in each
location where such Vishay Employees are located. To the extent known as of the
date of this Agreement, Schedule B hereto sets forth the actions that shall be
taken in furtherance of the provisions of this Section in each applicable
jurisdiction.
 
15
 

--------------------------------------------------------------------------------



ARTICLE VII
ADDITIONAL COMPENSATION MATTERS
 
     Section 7.1 Vishay Individual Arrangements. Vishay acknowledges and agrees
that, except as otherwise provided herein, Vishay (or another member of the
Vishay Group) shall have full responsibility with respect to any Liabilities and
the payment or performance of any obligations arising out of or relating to any
employment, consulting, non-competition, retention or other compensatory
arrangement previously provided by any member of the Vishay Group to any Vishay
Participant, including life insurance policies not held in any trust and
covering any Vishay Participant. The Parties shall transfer or assign to VPG or
another member of VPG Group, and shall use commercially reasonable efforts to
cause their respective employees to consent to the transfer or assignment of,
the rights and Liabilities arising under any agreements entered into between
Vishay or another member of the Vishay Group and VPG Employees who become VPG
Employees prior to the Distribution Date and whose agreements are not replaced
with agreements with members of the VPG Group.
 
     Section 7.2 Severance Benefits. Vishay and VPG acknowledge and agree that
the Separation and any transfer of employment from the Vishay Group to the VPG
Group by reason thereof will not constitute a termination of employment for
purposes of any policy, plan, program or agreement of Vishay or any member of
the Vishay Group that provides for the payment of severance, separation pay,
salary continuation or similar benefits in the event of a termination of
employment or a change in control. The Parties shall use their reasonable
commercial efforts to cause their respective employees to consent to the
amendment of any agreements entered into between Vishay or any other member of
the Vishay Group and VPG Employees who become VPG Employees prior to the
Distribution Date that are inconsistent with the preceding sentence.
 
     Section 7.3 Not a Change in Control. The Parties hereto acknowledge and
agree that the Separation will not constitute a “change in control” for purposes
of any Vishay Benefit Plan or VPG Benefit Plan.
 
     Section 7.4 COBRA Coverage.
 
          (a) VPG and the VPG Welfare Plan will assume responsibility for
compliance with COBRA with respect to any COBRA Beneficiary who is entitled to
COBRA coverage in respect of an individual who is a participant in a VPG Welfare
Plan on or before the Distribution Date. VPG and the VPG Welfare Plan will
assume the responsibility for such COBRA compliance effective as of the date
that the VPG Employee with respect of whom the COBRA Beneficiary is entitled to
COBRA coverage becomes covered by the applicable VPG Welfare Plan.
 
16
 

--------------------------------------------------------------------------------



          (b) VPG and the VPG Welfare Plan will assume responsibility for
compliance with COBRA with respect to any COBRA Beneficiary who is entitled to
COBRA coverage in respect of such COBRA Beneficiary’s employment with a member
of the VPG Group on or before the Distribution Date. VPG and the VPG Welfare
Plan will assume the responsibility for such COBRA compliance effective as of
the date that the VPG Welfare Plan is established.
 
          (c) Vishay and the Vishay Welfare Plan will retain responsibility for
compliance with COBRA with respect to all other individuals who are receiving or
who are entitled to receive COBRA coverage.
 
     Section 7.5 Tax Matters.
 
          (a) Tax Deductions in General. Subject to the provisions of Section
7.5(b), the Parties agree to take the actions that are necessary or desirable to
enable the Party responsible for any payment under this Agreement to receive, to
the extent possible, the benefit of any tax deduction related to such payment.
If one Party receives a tax benefit as a result of any payment or benefit funded
by the other Party under this Agreement, the first Party shall reimburse the
other Party for that tax benefit at the time and to the extent that such tax
benefit is realized.
 
          (b) Equity-Based Compensation Deductions. Notwithstanding the
provisions of Section 7.5(a), the Parties agree that, to the extent permitted by
law, tax deductions for equity-based compensation described in Section 5.3 shall
be allocated to and claimed by the member or members of the Vishay Group or the
VPG Group, as the case may be, that employed the individual receiving the
compensation during the relevant vesting period based on the number of months of
such individual’s employment with such entity or entities.
 
          (c) The member or members of a Group claiming any tax deduction on
account of compensation paid to a VPG Employee shall be responsible for any tax
reporting obligations, including but not limited to the filing of any required
form W-2, and payment of any taxes imposed upon the employer in respect of the
corresponding amounts, in proportion to the amount claimed as a deduction. The
Party in control of the payment of any such amounts shall be responsible for
effecting the withholding of any applicable income and employment tax
withholding required to be effected from any such payment. The Parties shall
cooperate with each other to facilitate any required tax reporting obligations,
including sharing, as relevant, information regarding amounts withheld from the
payments to the employees. To the extent deductions cannot be claimed in the
manner referenced in this Section 7.5(c), or are disallowed or adjusted on
audit, the entity that receives the tax benefit shall reimburse the entity that
would have received such tax benefit pursuant to the preceding sentence as and
when realized. To the extent such reimbursement is treated as taxable income,
the reimbursing party shall gross-up the reimbursement amount for taxes.
 
          (d) Code Section 409A. Notwithstanding anything in this Agreement to
the contrary, the Parties agree to cooperate to minimize the loss of deductions
and to utilize commercially reasonable best efforts to have the applicable
plans, programs and arrangements comply with Section 409A of the Code.
 
17
 

--------------------------------------------------------------------------------



ARTICLE VIII
INDEMNIFICATION
 
     Section 8.1 Indemnification by Vishay. Vishay shall indemnify, defend and
hold harmless VPG, each other member of the Vishay Group and each of their
respective current and former directors, officers and employees, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “VPG Indemnified Parties”), from and against any and all Liabilities of the
VPG Indemnified Parties relating to, arising out of or resulting from any breach
of, or failure to perform or comply with, any covenant, undertaking or
obligation of, this Agreement by Vishay or any other member of the Vishay Group.
 
     Section 8.2 Indemnification by VPG. VPG shall indemnify defend and hold
harmless Vishay, each of other member of the Vishay Group and each of their
respective current and former directors, officers and employees, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “Vishay Indemnified Parties”) from and against any and all Liabilities of
the Vishay Indemnified Parties relating to, arising out of or resulting from any
breach of, or failure to perform or comply with, any covenant, undertaking or
obligation of, this Agreement by VPG or any other member of the VPG Group.
 
     Section 8.3 Procedures for Indemnification of Claims. Indemnification of
third party claims shall be governed by the procedures set forth in Section 5.6
of the Separation Agreement. Indemnification for direct claims shall be governed
by the procedures set forth in Section 5.7 of the Separation Agreement. Payment
shall be made in accordance with the provision of Section 5.8 of the Separation
Agreement. For the avoidance of doubt, the provisions of Section 5.5 of the
Separation Agreement shall not be applicable to claims under this Article 8.
 
ARTICLE IX
GENERAL AND ADMINISTRATIVE
 
     Section 9.1 Sharing of Information. Vishay and VPG, and the members of
their respective Groups, each shall provide to the other Party and its
respective agents and vendors all Information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its Benefit Plans and to determine the scope of, as well as fulfill, its
obligations under this Agreement. Such information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such information available outside of its normal business
hours and premises. Any information shared or exchanged pursuant to this
Agreement shall be subject to the confidentiality requirements set forth in
Sections 4.5 and 4.6 of the Separation Agreement. With respect to personal
health information (“PHI”) as defined in the administrative regulations
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996, as amended, the Parties agree to comply with such regulations,
including, but not limited to, entering into any business associate agreements
that may be required for the sharing of PHI.
 
18
 

--------------------------------------------------------------------------------



     Section 9.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will
use its commercially reasonable efforts to promptly take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Law and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments.
Each of the Parties hereto shall provide reasonable cooperation on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or private letter ruling from the United
States Internal Revenue Service, an advisory opinion from the United States
Department of Labor or any other filing, consent or approval with respect to or
by a Governmental Entity.
 
     Section 9.3 Employer Rights. Nothing in this Agreement shall prohibit VPG
or any other member of the VPG Group from amending, modifying or terminating any
VPG Benefit Plan at any time after the Distribution Date, within its sole
discretion. In addition, nothing in this Agreement shall prohibit Vishay or any
other member of the Vishay Group from amending, modifying or terminating any
Vishay Benefit Plan at any time, within its sole discretion.
 
     Section 9.4 Effect on Employment. Nothing in this Agreement is intended to
confer upon any employee or former employee of Vishay, VPG or any member of
their respective Group any right to continued employment, or any recall or
similar rights to an individual on layoff or any type of approved leave.
 
     Section 9.5 Consent of Third Parties. If any provision of this Agreement
requires the consent of any third party, the Parties shall use their
commercially reasonable efforts to obtain such consent. If despite such efforts
the consent cannot be obtained, the Parties shall negotiate in good faith to
modify the applicable provision so as to effect the purposes and intents of this
Agreement to the extent reasonably possible notwithstanding the absence of such
consent.
 
     Section 9.6 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by Applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of information and rights to reimbursement made by or relating to
VPG Employees under Vishay Benefit Plans shall be transferred to, and be in full
force and effect under, the corresponding VPG Benefit Plans until such
beneficiary designations, authorizations or rights are replaced or revoked by,
or no longer apply to, the applicable VPG Employee.
 
     Section 9.7 Fiduciary Matter. Vishay and VPG each acknowledge that the
transfer of account balances and assets from the Vishay 401(k) Plan to the VPG
401(k) Plan will be subject to fiduciary duties or standards of conduct under
ERISA or other Applicable Law, and no Party shall be deemed to be in violation
of this Agreement if it fails to comply with any provisions hereof based upon
its good faith determination (as supported by advice from counsel experienced in
such matters) that to do so would violate such a fiduciary duty or standard.
Each Party shall be responsible for taking such actions as are deemed necessary
and appropriate to comply with its own fiduciary responsibilities.
 
ARTICLE X
MISCELLANEOUS
 
     Section 10.1 Termination. Notwithstanding anything in this Agreement to the
contrary, if the Separation Agreement is not executed on or before December 31,
2010 or if it terminates without the Separation having occurred, this Agreement
shall automatically terminate without the action of any Party, and neither Party
shall have any Liability or further obligation to the other Party under this
Agreement.
 
19
 

--------------------------------------------------------------------------------



     Section 10.2 Relationship of Parties. This Agreement shall not be construed
to place the Parties in the relationship of legal representatives, partners,
joint venturers or agents of or with each other. No Party shall have any power
to obligate or bind the other Party in any manner whatsoever, except as
specifically provided herein.
 
     Section 10.3 Groups. Each of Vishay and VPG shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by the members of their
respective Groups.
 
     Section 10.4 Notices. All notices, demands and other communications
required to be given to a Party hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered, sent by a nationally
recognized overnight courier, transmitted by facsimile, or mailed by registered
or certified mail (postage prepaid, return receipt requested) to such Party at
the relevant street address, facsimile number or e-mail address set forth below
(or at such other street address, facsimile number or e-mail address as such
Party may designate from time to time by written notice in accordance with this
provision):
 

        If to Vishay, to:   Vishay Intertechnology, Inc.   63 Lancaster Avenue
Malvern, PA 19355-2120 Attention: Dr. Lior E. Yahalomi, Chief Financial Officer
Telephone: 610-644-1300 Facsimile: 610-889-2161   with a copy to:   Kramer Levin
Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY 10036 Attention:
Abbe L. Dienstag, Esq. Telephone: 212-715-9100 Facsimile: 212-715-8000   If to
VPG, to:   Vishay Precision Group, Inc. 3 Great Valley Parkway Malvern, PA
19355-1307 Attention: William M. Clancy, Chief Financial Officer Telephone:
484-321-5300 Facsimile: 484-321-5300   with a copy to:   Pepper Hamilton LLP  
3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, Pennsylvania
19103-2799 Attention: Barry Abelson, Esq. Telephone: 215-981-4000 Facsimile:
215-981-4750


 
20
 

--------------------------------------------------------------------------------



Any notice, demand or other communication hereunder shall be deemed given upon
the first to occur of: (i) the fifth (5th) day after deposit thereof, postage
prepaid and addressed correctly, in a receptacle under the control of the United
States Postal Service; (ii) transmittal by facsimile transmission to a receiver
or other device under the control of the Party to whom notice is being given; or
(iii) actual delivery to or receipt by the Party to whom notice is being given
or an employee or agent thereof.
 
     Section 10.5 Entire Agreement. This Agreement and the Exhibits hereto, as
well as any other agreements and documents referred to herein, constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter. No agreements or understandings exist between
the Parties other than those set forth or referred to herein or therein.
 
     Section 10.6 Waiver of Default.
 
          (a) Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or the Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is in writing signed by an
authorized representative of such Party.
 
          (b) Waiver by any Party of any default by the other Party of any
provision of this Agreement shall not be construed to be a waiver by the waiving
Party of any subsequent or other default, nor shall it in any way affect the
validity of this Agreement or any Party hereof or prejudice the rights of the
other Party thereafter to enforce each and ever such provision. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
     Section 10.7 Amendments. No provisions of this Agreement shall be deemed
amended, modified or supplemented by any Party, unless such amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such amendment,
supplement or modification.
 
     Section 10.8 Governing Law. This Agreement and the legal relations between
the Parties shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws rules thereof to
the extent such rules would require the application of the law of another
jurisdiction.
 
21
 

--------------------------------------------------------------------------------



     Section 10.9 Dispute Resolution. The procedures set forth in Article VIII
of the Separation Agreement shall apply to this resolution of all disputes
arising under this Agreement, provided, however, that the dispute resolution
procedures set forth in any Benefit Plan shall govern with respect to claims
arising under such Benefit Plan.
 
     Section 10.10 Construction. Any uncertainty or ambiguity with respect to
any provision of this Agreement shall not be construed for or against any Party
based on attribution of drafting by either Party. The headings contained herein
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a clear contrary
intention appears:
 
          (a) the singular number includes the plural number and vice versa;
 
          (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;
 
          (c) reference to any gender includes each other gender;
 
          (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended, modified, supplemented or
restated, and in effect from time to time in accordance with the terms thereof
subject to compliance with the requirements set forth herein;
 
          (e) reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Applicable
Law means that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;
 
          (f) “herein,” “hereby,” “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof or thereof;
 
          (g) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;
 
          (h) the headings are for convenience of reference only and shall not
affect the construction or interpretation hereof or thereof;
 
          (i) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding;” and
 
          (j) references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto.
 
22
 

--------------------------------------------------------------------------------



     Section 10.11 Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original instrument and all of
which together shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties. A facsimile or electronic signature
is deemed an original signature for all purposes under this Agreement.
 
     Section 10.12 Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties, and their respective successors and permitted
assigns; provided, however, that no Party may assign, delegate or transfer (by
merger, operation of law or otherwise) its respective rights or delegate its
respective obligations under this Agreement without the express prior written
consent of the other Party. Notwithstanding the foregoing, either Party may
assign its rights and obligations under this Agreement to any Wholly-owned
Subsidiary; provided, however, that each Party shall at all times remain liable
for the performance of its obligations under this Agreement by any such
Wholly-owned Subsidiary. Any attempted assignment or delegation in violation of
this Section 10.12 shall be void.
 
     Section 10.13 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.
 
     Section 10.14 Specific Performance. The Parties agree that the remedy at
law for any breach of this Agreement may be inadequate, and that, as between
Vishay and VPG, any Party by whom this Agreement is enforceable shall be
entitled to specific performance in addition to any other appropriate relief or
remedy. Such Party may, in its sole discretion, apply to a court of competent
jurisdiction for specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this Agreement as between
Vishay and VPG, or prevent any violation hereof, and, to the extent permitted by
Applicable Law, as between Vishay and VPG, each Party waives any objection to
the imposition of such relief.
 
     Section 10.15 Waiver of Jury Trial. Subject to Section 10.9 and Section
10.14, each of the Parties hereby waives to the fullest extent permitted by
Applicable Law any right it may have to a trial by jury with respect to any
court proceeding directly or indirectly arising out of and permitted under or in
connection with this agreement or the transactions contemplated by this
agreement. Each of the Parties hereby (a) certifies that no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it has been induced to enter into
this agreement and the transactions contemplated by this agreement, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.15.
 
23
 

--------------------------------------------------------------------------------



     Section 10.16 Consent to Jurisdiction. Subject to the provisions of Section
10.9, each of the Parties irrevocably submits to the jurisdiction of the federal
and state courts located in Philadelphia, Pennsylvania and the City of New York,
Borough of Manhattan for the purposes of any suit, Action or other proceeding to
compel arbitration, for the enforcement of any arbitration award or for specific
performance or other equitable relief pursuant to Section 10.14. Each of the
Parties further agrees that service of process, summons or other document by
U.S. registered mail to such Parties address as provided in Section 10.4 shall
be effective service of process for any Action, suit or other proceeding with
respect to any matters for which it has submitted to jurisdiction pursuant to
this Section 10.16. Each of the Parties irrevocably waives any objection to
venue in the federal and state courts located in Philadelphia, Pennsylvania and
the City of New York, Borough of Manhattan of any Action, suit or proceeding
arising out of this Agreement, or the transactions contemplated hereby for which
it has submitted to jurisdiction pursuant to this Section 10.16, and waives any
claim that any such Action, suit or proceeding brought in any such court has
been brought in an inconvenient forum.
 
     Section 10.17 Nonrecurring Costs and Expenses. Notwithstanding anything
herein to the contrary, any nonrecurring costs and expenses incurred by the
Parties to effect the transactions contemplated hereby which are not allocated
pursuant to the terms of this Agreement shall be the responsibility of the Party
which incurs such costs and expenses.
 
     Section 10.18 Press Releases; Public Announcements. Neither Party shall
issue any release or make any other public announcement concerning this
Agreement or the transactions contemplated hereby without the prior written
approval of the other Party, which approval shall not be unreasonably withheld,
delayed or conditioned; provided, however, that either Party shall be permitted
to make any release or public announcement that in the opinion of its counsel it
is required to make by law or the rules of any national securities exchange of
which its securities are listed; provided further that it has made efforts that
are reasonable in the circumstances to obtain the prior approval of the other
Party.
 
     Section 10.19 No Third-Party Beneficiaries. Except for the indemnification
rights under this Agreement of any Vishay Indemnified Party or any VPG
Indemnified Party in their respective capacities as such: (i) the provisions of
this Agreement are solely for the benefit of the Parties and their respective
successors and permitted assigns, and are not intended to confer upon any
Person, except the Parties and their respective successors and permitted
assigns, any rights or remedies hereunder; (ii) there are no third party
beneficiaries of this Agreement; and (iii) this Agreement shall not provide any
third party with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
24
 

--------------------------------------------------------------------------------



     WHEREFORE, the Parties have signed this Agreement effective as of the date
first set forth above.
 

VISHAY INTERTECHNOLOGY, INC.     By:   /s/ Lior E. Yahalomi   Name:       Dr.
Lior E. Yahalomi   Title: Executive Vice President and Chief     Financial
Officer     VISHAY PRECISION GROUP, INC.   By: /s/ William M. Clancy   Name:
William M. Clancy   Title: Executive Vice President and Chief     Financial
Officer


--------------------------------------------------------------------------------



SCHEDULE A
 
Existing VPG Benefit Plans
 
Measurements Group, Inc. Tax Deferred Savings Plan
 

--------------------------------------------------------------------------------



SCHEDULE B
 
A. Israel
 
     Section A.1 Israel. The following provisions apply to employees resident in
Israel or that otherwise are subject to Israeli law (an “Israeli Employee”)
 
          (a) Transfer of Employees. Prior to the Distribution Date, to the
extent not previously transferred, all Vishay Employees that are Israeli
Employees that are or as of the Distribution Date are expected to be, primarily
employed in the MGF Business, as well as any other Vishay Employees that are
Israeli Employees that Vishay and VPG determine should become VPG Employees,
including such employees who are on leave, shall be transferred to the VPG
Group. Each such employee is referred to as an “Israeli Transferring Employee.”
 
          (b) Consent to Transfer. Vishay or the applicable member of the Vishay
Group shall obtain from each Israeli Transferring Employee a written consent to
such transfer of employment.
 
          (c) Transfer of Liabilities. Each member of the VPG Group which
employs an Israeli Transferring Employee will assume all liabilities related to
such Israeli Transferring Employee, including all applicable Benefit Plans or
applicable accounts under such Benefit Plans, accrued sick and vacation days and
will credit each Israeli Transferring Employee with years of service with the
Vishay Group. Each member of the Vishay Group that is an employer of one or more
Israeli Transferring Employees shall enter into an agreement with the
corresponding member of the VPG Group to which such Israeli Transferring
Employee transferred employment, under which the member of the VPG Group agrees
to assume all liabilities relating to the Israeli Transferring Employee.
 
B. Europe
 
     Section B.1 The following provisions apply to employees resident in the
United Kingdom, France, Spain, Germany or Austria or that otherwise are subject
to applicable law of such countries (a “European Employee”)
 
          (a) Transfer of Employees. Prior to the Distribution Date, to the
extent not previously transferred, all Vishay Employees that are European
Employees that are or as of the Distribution Date are expected to be, primarily
employed in the MGF Business, as well as any other Vishay Employees that are
European Employees that Vishay and VPG determine should become VPG Employees
shall be transferred to the VPG Group. Each such employee is referred to as a
“European Transferring Employee.”
 
          (b) Benefits. All European Transferring Employees will receive the
same benefits from the applicable member of the VPG Group as such individual
received from the applicable member of the Vishay Group prior to his or her
Transfer Date.
 

--------------------------------------------------------------------------------



C. Asia
 
     Section C.1 The following provisions apply to employees resident in the
Japan, Taiwan, China or Singapore that otherwise are subject to applicable law
of such countries (an “Asian Employee”)
 
          (a) Transfer of Employees. Prior to the Distribution Date, to the
extent not previously transferred, all Vishay Employees that are Asian Employees
that are or as of the Distribution Date are expected to be, primarily employed
in the MGF Business, as well as any other Vishay Employees that are Asian
Employees that Vishay and VPG determine should become VPG Employees shall be
transferred to the VPG Group. Each such employee is referred to as a “Asian
Transferring Employee.”
 
          (b) Leased Employees. Prior to the Distribution Date, to the extent
not previously transferred, all Individuals are employed by an employment agency
and provide services to a member of the Vishay Group and who (i) would be Asian
Employees were they directly employed by the entity to which they provide
services and (ii) are or as of the Distribution Date are expected to be,
primarily providing services to the MGF Business, or (iii) whom Vishay and VPG
determine should provide services to the VPG Group, shall be referred to as
“Asian Leased Employees.” Each Asian Leased Employee, the applicable member of
the Vishay Group, the applicable member of the VPG Group and VPG shall enter
into an agreement under which the Asian Leased Employee will continue to be
employed by the employment agency, shall provide services to the VPG Group.
 
          (c) General. Except as set forth above, all Asian Employees are
employed by an entity that will be a member of the VPG Group.
 
2
 

--------------------------------------------------------------------------------